Citation Nr: 1228888	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  04-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as being secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the claim.

This case was previously before the Board in June 2007, March 2010, and January 2012.  

In June 2007, the Board promulgated a decision which denied service connection for hypertension, among other things.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2009 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint motion.

In March 2010, the Board remanded the case for further development to include a VA medical examination to address the etiology of the Veteran's hypertension.  Such an examination was accorded to the Veteran in May 2010 with a June 2010 addendum.  In January 2012, the Board remanded the case again for compliance with the March 2010 remand.  The case has been returned to the Board for further appellate review. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

While the Board made this referral in the January 2012 remand, it will make it again because these issues have still not been addressed by the agency of original jurisdiction (AOJ).  In a January 2010 statement, the Veteran raised the claims of entitlement to service connection for tinnitus, hearing loss, erectile dysfunction, peripheral neuropathy of the lower extremities, as well as entitlement to a total rating based upon individual unemployability (TDIU) and permanent and total disability.  However, the documents assembled for the Board's review do not reflect these claims have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred again to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds another remand is necessary before it can decide the claim.  As stated above, the Board had remanded this claim in January 2012 because the March 2010 remand instructions had not been completed.  Those instructions were not completed following the January 2012 remand as well.  Specifically, while the examiner adequately addressed whether hypertension was incurred during service and whether hypertension was due to a service-connected disability, the examiner failed to address whether hypertension was aggravated by a service-connected disability.  See February 2012 VA examination report and May 2012 addendum.  Thus, another remand is required to address this fact.

Additionally, in the January 2012 remand, the Board requested that the AMC obtain medical records that were relevant to the Veteran's treatment for hypertension.  See pages 6-7.  This was the first instruction.  Under instruction # 3, the Board wrote, "After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination."  The Board's remand is dated January 25, 2012.  On February 2, 2012, VA wrote to the Veteran and asked him to provide assistance with obtaining the records pertaining to treatment for hypertension.  See letter on pages 1-2.  The scheduled VA examination occurred on February 21, 2012-three weeks after the letter requesting assistance with obtaining private medical records.  The Veteran submitted additional records in March 2012, approximately six weeks later.  

The problem with this is that the February 2012 examiner did not have these records at the time she provided the examination and the initial opinion.  While the records were associated with the claims file at the time she provided an addendum, it is unclear whether she reviewed the records.  

The January 2012 instructions involving obtaining additional private medical evidence and providing the Veteran with notice of the evidence necessary to substantiate a claim for secondary service connection have been completed.  However, the Board notes that there are other potentially relevant records that VA has not attempted to obtain in connection with this appeal.  For example, in September 2003, Dr. Christine Edwards from "Family Medical Specialist" wrote letters on behalf of the Veteran wherein she attributed the Veteran's heart disease and hypertension to diabetes mellitus.  See letters.  In these letters, Dr. Edwards noted she had placed copies of these letters in the Veteran's chart.  Id.  There are no treatment records from this physician, and it would appear that Dr. Edwards had treated the Veteran, since she had a "chart" for him.  Thus, VA should attempt obtain these treatment records.

Also, a November 2010 VA examination report shows the Veteran reported he had been admitted to the hospital six months ago and underwent a nuclear stress test.  The records from this hospitalization are not in the claims file and would be potentially relevant to the issue on appeal.  The examiner wrote the Veteran was going to be having another stress test on "1/13/2010 by his outside doctor."  As this examination report was completed in November 2010, it would appear that the examiner meant to write 1/13/2011, since it was clear that the test was in the future.  Regardless, this record and any other records from this "outside doctor" who was having the Veteran undergo testing for his heart would be relevant to the issue on appeal.  

The Veteran submitted private medical records to VA pertaining to treatment he received in 1998 and 1999 for symptoms involving shortness of breath and testing for heart disease.  In these records, it shows that the Veteran's primary physicians were "Priest/Smith."  In several of these tests involving the heart, it shows that Dr. Priest was going to receive a carbon copy of the test.  See June 2, 1999 examination report and June 4, 1999, Thallium Stress Test.  Dr. Smith has submitted medical records (which pertain to orthopedic symptoms).  However, records from Dr. Priest are not in the file, and there is no indication that an attempt to obtain these records have been made.  These records may be relevant to the issue on appeal.  

Lastly, in the January 2012 remand, the Board had requested the Veteran provide the names and addresses of medical care providers who had treated the Veteran for hypertension.  The Board did not ask the Veteran for the same information for medical care providers who had treated him for diabetes mellitus.  The Board will do such in the remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Write to the Veteran and request that he provide permission for VA to obtain the following medical records:

(i) Dr. Christine Edwards from "Family Medical Specialist."  Either her treatment records or the records from that facility should be obtained.  The Veteran should provide the dates of treatment;

(ii) The "outside doctor" whom the Veteran told a VA examiner in November 2010 that was having the Veteran undergo a stress test in January 2010 (which may have been in January 2011).  The Veteran should provide the dates of treatment;

(iii) Dr. Priest, whom the Veteran was seeing in 1999.  The Veteran should provide the dates of treatment; and

(iv) The names and addresses of the medical care providers who first diagnosed him as having diabetes mellitus.  

If there are other relevant private medical records not listed above relating to treatment for hypertension, the Veteran should either provide VA permission to obtain the records or submit the records himself.  Once the Veteran provides VA with permission, the RO should attempt to obtain copies of these medical records.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  In the letter to the Veteran addressing instruction #1, the AMC should ask the Veteran to inform VA if he is receiving treatment at VA for hypertension.  If the Veteran reports receiving treatment at VA for hypertension, such records must be associated with the claims file or uploaded to Virtual VA.

3.  After waiting a reasonable amount of time to receive this evidence, another VA medical opinion to address the current nature and etiology of the Veteran's hypertension should be obtained.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  The examiner is informed of the following facts (all records have been tabbed on the left side of Volumes 1 and 2 of the claims file):

* The Veteran is service connected for type 2 diabetes mellitus, ischemic heart disease, and posttraumatic stress disorder (PTSD).  He has been diagnosed with hypertension.  He has alleged that he developed hypertension as a result of type 2 diabetes mellitus, heart disease, and/or PTSD.

* The Board is seeking assistance with determining whether hypertension is due to a service-connected disability, such as type 2 diabetes mellitus, ischemic heart disease, and/or PTSD (to include a combination of these disabilities).

* A July 1997 VA treatment record shows the Veteran's blood pressure was reported as 154/98.  See treatment record in Volume 1 tabbed in yellow with the applicable month and year.

* An October 1997 VA treatment record shows the Veteran's blood pressure was reported as 155/91.  When addressing the past medical history, the examiner noted there was no hypertension and no diabetes mellitus.  See treatment record in Volume 1 tabbed in yellow with the applicable month and year.

* A June 1998 private medical record from Health Central shows the Veteran's glucose was reported as 184 with a reference range of 71 - 113.  See record in Volume 2 tabbed in green with the applicable month and year.

* The Veteran was seen at Health Central in June 1999 with complaints of chest pain.  An admission record, dated June 2, 1999, shows that the Veteran reported a history of "borderline hypertension and hyperlipidemia."  The examiner noted there was, "No history of diabetes mellitus or rheumatic fever."  However, the "echocardiography" done on June 3, 1999, shows the examiner wrote the Veteran had "a history of diabetes and risk factors for coronary artery disease."  Both these records are in Volume 2 and tabbed in green with the applicable month and year.  

* The blood pressure readings in these hospitalization records are 148/97, 122/78, and 218/98 (during a thallium stress test).  The Veteran was diagnosed with hypertension.

* A September 2002 private medical record shows a blood pressure reading of 140/72.  The Board notes there is another blood pressure reading shown in this record, but the diastolic pressure is illegible.  See record in Volume 1 tabbed in green with the applicable month and year.

* Private medical records from January 2002, September 2002, and October 2002 from Dr. Kim show blood pressure readings of 120/80, 130/90, 130/90 (two reports on different days show this same blood pressure) and 170/100 (peak pressure during treadmill test).  See records in Volume 1 tabbed in green with the applicable months and year.

* A November 2002 VA examination report shows that the Veteran reported he had been diagnosed with diabetes mellitus in August 2002 (but noted his blood sugar had been borderline prior to 2000).  This record shows the Veteran was taking 10 milligrams of Monopril at that time.  His blood pressure was 135/84.  See VA treatment record in Volume 1 tabbed in yellow with the applicable month and year.

* An August 2003 VA examination report shows the Veteran reported he was diagnosed with borderline diabetes in 1977 and was given a diagnosis of diabetes in November 1999.  He also reported he was diagnosed with hypertension in November 1999.  His blood pressure readings were 146/90 (sitting) and 150/100 (lying down).  See VA treatment record in Volume 1 tabbed in yellow with the applicable month and year.

* A September 2003 letter from Dr. Christine Edwards shows she found that the Veteran's hypertension was secondary to diabetes mellitus.  See letter in Volume 1 tabbed in green with the applicable month and year.

* A March 2009 VA examination report shows the Veteran reported he was diagnosed with hypertension in 1997.  His blood pressure readings were 138/78, 140/76, and 138/80.  This examiner determined that hypertension was not a complication of diabetes mellitus because it was "diagnosed concurrently with [diabetes mellitus] and no evidence of renal insufficiency."  The examiner added, "The [high blood pressure] is idiopathic and related to morbid obesity."  See examination report in Volume 2 tabbed in yellow with the applicable month and year.

* A March 2010 VA examination report shows the Veteran reported he had been told his blood pressure was elevated in 1990 when hospitalized for kidney stones and was formally diagnosed with hypertension in 1998.  The Veteran's blood pressure at the time of the VA examination was 138/80.  The examiner's medical opinion was unclear and VA obtained an addendum in June 2010.  There, the examiner wrote that diabetes can affect hypertension by making hypertension more difficult to control.  "The baseline manifestation of hypertension is unable to be determined without resorting to speculation."  See examination report and addendum in Volume 2 tabbed in yellow with the applicable months and year.

* A November 2010 VA examination report shows the Veteran's blood pressure was 150/90.  See examination report in Volume 2 tabbed in yellow with the applicable month and year.

* The January 2011 "Report of Consultation and Examination" was written by a chiropractor.  There, he wrote the Veteran's blood pressure was 200/120 on that day.  See report in Volume 2 tabbed in green with the applicable month and year.

* A February 2012 VA examination report shows the examiner reported blood pressure readings of 145/90 (February 2012), 138/72 (November 2011), and 145/80 (June 2010).  The examiner wrote it would be difficult to determine whether the Veteran's hypertension had been aggravated by his service-connected disabilities of diabetes, heart disease, and other service-connected disabilities.  See examination report in Volume 2 tabbed in yellow with the applicable month and year.

* VA obtained an addendum to the opinion in May 2012, and the examiner wrote, "Patient was noted to have essential hypertension and therefore it is not a result of diabetes, heart disease, or PTSD.  This patient has known elevated blood pressure readings since 1990 but started on antihypertensives until 1998."  See examination report in Volume 2 tabbed in yellow with the applicable month and year.

* The problem with the above medical opinions is there is a lack of an explanation as to whether hypertension is aggravated beyond the natural progress of the disease process by the Veteran's service-connected disabilities of diabetes mellitus, ischemic heart disease, and/or PTSD, to include a combination of these disabilities.  

* The Board is attempting to obtain additional medical records from Dr. Christine Edwards (who provided the September 2003 letter wherein she attributed hypertension to diabetes mellitus), records pertaining to when the Veteran was first diagnosed with diabetes mellitus, and other records, which may be relevant to the Veteran's claim involving hypertension.  Thus, be sure to check to see if additional records have been added to the file.

Following evaluation of the Veteran, the examiner must express an opinion on the following questions:

(i) Whether it is at least as likely as not (50 percent probability or higher) that hypertension is due to or caused by the service-connected type 2 diabetes mellitus, PTSD, heart disease, and/or other service-connected disabilities, to include a combination of the disabilities.  Upon what facts and medical principles do you base this opinion?

(ii) If the answer to (i) is negative, is it at least as likely as not that hypertension is aggravated (i.e., increased in severity) beyond its natural progression by the diabetes mellitus, PTSD, heart disease and/or other service-connected disabilities, to include a combination of the disabilities.  Upon what facts and medical principles do you base this opinion?

(iii) Examiners have described the Veteran's hypertension as being "essential" or "idiopathic."  Can you explain why the Veteran's hypertension is deemed to be essential or idiopathic?

(iv) Please provide an opinion based on the entirety of the record as to when the hypertension, diabetes mellitus, and ischemic heart disease, coronary artery disease first manifested.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner is asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined, such as the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that each is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.  A medical opinion that does not explain why it cannot be made without resorting to speculation is inadequate.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the claims for service connection for hypertension, to include as being secondary to a service-connected disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

